DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) In claim 9, from which claims 10-24 depend, and claim 25, from which claim 26 depends, the term “an open area ratio set in advance” renders the scope of the claims indefinite in that it is not clear what this ratio compares, i.e., is it a ratio of open area of the mouth to the area of the mouth closed by the lid, or is it a ratio of some other area of the mouth opening with respect to some other component. Clarification s requested.

3) In claims 13-15 the term “the mouth side” lacks proper antecedent basis, rendering the scope of the claims indefinite.
4) In claims 16-19 the term “an attachment angle of the lid” renders the scope of the claims indefinite in that it is not clear exactly what the lid is attached to via this attachment angle, rendering the scope of the claims indefinite.
5) In claims 20-24, the term “be able to turn around a boundary” renders the scope of the claims indefinite in that it is not clear if the upper lid is required to be able to rotate all te way around the lower lid (to circle the lower lid), or if it must be able to merely pivot or rotate from an upper edge of the lower lid. Clarification is requested.
6) In claim 26, the term “set in accordance with a flow rate of gas” renders the scope of the claim indefinite in that without knowing how or in what manner the flow rate is affected by the open area ratio it is impossible to determine the metes and bounds of this claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The above claim does not fairly further limit independent claim 25 from which it depends since without any further description as to how or in what manner the flow rate and open area are related, any flow rate and any open area could meet the limits of this claim, making this claim no more limiting than claim 25 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9, 16, 25 and 26  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 08-027510 A (JP’510). JP’510, in the embodiment of figure 8 for example, teaches a heating device and method of heating a torpedo car (71) including a burner (73) inserted into the car (71) for heating the car interior, and a lid or shield (74) which covers a lower portion of a mouth (72) of the car, while leaving an upper part of the mouth open (see figure 8 for example where the lid is away from the upper portion of mouth (72)) and thereby providing an “open area ratio” and showing all aspects of instant claims 9, 25 and 26.
With respect to claim 16, since no indication as to exactly what the lid is to be attached to, or what “vertical angle” is required, the lid (74) of JP’510 meets these limitations as shown in the embodiment of figure 8 at least in hat it is attached to the mouth at it’s bottom.

Claim(s) 9-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,491,988 to Anderson (Anderson). Anderson teaches a burner arrangement (102, 104) with an attached lid (92) which if desired could be employed to heat a torpedo car interior with some undefined mouth dimension where the lid (92) would cover a lower portion of the mouth in an area of between 10% and 80% of the mouth opening thereby showing all aspects of instant claims 9, 10 and 16-19 since the apparatus of Anderson could, if desired be employed in the recited method, and it has been held that where an apparatus could be employed in a recited manner, whether or not such a manner or method of use is shown or suggested by the prior art, then the actual manner or method of use of an apparatus cannot be relied upon to fairly further limit claims to an apparatus itself. See MPEP 2114.

With respect to claims 13-15, the lid of Anderson includes a refractory lining (see col. 4 lines 4-6 for example).

Allowable Subject Matter
Claims 20-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims at least because none of the cited or applied prior art show or fairly suggest a two part lid or shield where an upper part is movable in the manner recited around a lower part. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of Nicholson, showing a further example of torpedo car heating by inserting burners into a torpedo car, and Morioka et al (the publication of the instant application) are also cited.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk